Judgment and order reversed on the facts and a new trial granted, with costs to the appeEant to abide the event, *890unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum. of $1,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly and as so modified is, together with the order, affirmed, without costs of this appeal to either party. Permission is hereby given to the guardian ad litem to make such stipulation. All concur, (The judgment awards damages for personal injuries in an automobile negligence action. The order denies a motion for a new trial on the minutes.) Present — Sears, P. J., Taylor, Edgeomb, Ci’osby and Lewis, JJ.